 



Exhibit 10.2
FIRST AMENDMENT
TO THE
STOCK OPTION PLAN (2000)
OF
LAS VEGAS GAMING, INC.
     This First Amendment (this “First Amendment”) to the Stock Option Plan
(2000) of Las Vegas Gaming, Inc. (the “Plan”) is adopted the 27th day of
July 2006 by the board of directors of Las Vegas Gaming, Inc., a Nevada
corporation (the “Company”).
     Whereas, the effectiveness of this First Amendment is subject to the
approval of the Company’s stockholders, where the stockholders will be able to
vote on this First Amendment at the Company’s 2007 Annual Meeting of
Stockholders;
     Whereas, the reference to “Common Stock” in the Plan is a reference to the
Company’s Common Stock Series A, $.001 par value;
1. AMENDMENT
     The total number of shares of the Company’s common stock that may be
granted as stock options pursuant to the Plan shall be amended through the
amendment and restatement of Section 6 of the Plan as follows:
The stock available for grant of Options under this Plan shall be 1,250,000
shares of Common Stock. The maximum number of shares for which an Option may be
granted to any Optionee during any calendar year shall not exceed 200,000
shares. In the event that any outstanding Option under the Plan for any reason
expires or is terminated, the shares of Common Stock allocable to the
unexercised portion of the Option shall again be available for Options under the
Plan as if no Option had been granted with regard to such shares.
2. CONFLICT BETWEEN THE FIRST AMENDMENT AND THE PLAN
     If there is a conflict between any of the provisions of this First
Amendment and any of the provisions of the Plan, the provisions of this First
Amendment shall control.
3. NO OTHER AMENDMENTS OR CHANGES
     Except as expressly amended or modified by this First Amendment, all of the
terms and conditions of the Plan shall remain unchanged and in full force and
effect.
4. GOVERNING LAW
     This First Amendment shall be governed by and construed in accordance with
Nevada law.

 